            Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 1 of 11




                                                           Dan Seymour
                                                           4530 Wisconsin Avenue, NW, 5th Floor
                                                           Washington, DC 20016
                                                           (202) 499-6723 | dan@oandzlaw.com




July 26, 2019

Via Email Only

Justin Paine
Cloudflare
101 Townsend Street
Legal Department
San Francisco, CA 94107
Phone: (650) 319-8930
Email: abuse@cloudflare.com

         Re: Notice of Copyright Infringement / Cloudflare Services

Dear Sir or Madam:

    1. Demand for expeditious take-down

I write you on behalf of McGraw-Hill Global Education Holdings, LLC (“MHE”), Elsevier Inc.
(“Elsevier”), Pearson Education, Inc. (“Pearson”), Bedford Freeman & Worth Publishing Group, LLC
(“Macmillan Learning”), and Cengage Learning, Inc. (“Cengage”) (collectively, the “Publishers”). We
have information that certain websites are using Cloudflare’s services to sell infringing digital copies of
Publishers’ copyrighted works. Exhibit A is a non-exhaustive list of the websites that we recently found
selling infringing digital copies of Publishers’ copyrighted works (not physical books), including digital
textbooks, solutions manuals, and/or test banks. Exhibit A contains the website, followed by a non-
exhaustive, representative list of offending URLs, the Title of the infringed work, and the Publisher.
These and other copies are being made and sold without authorization of the copyright owner or exclusive
licensee. Please expeditiously remove and/or disable access to the material.

    2. Statement of authority

I state that I have a good faith belief that the use of the works listed in Exhibit A is not authorized by the
copyright owners, its agent or the law, and that the information in this notice and Exhibit A is accurate. I
swear, under penalty of perjury, that I am authorized to act on behalf of the Publishers who are the
copyright owner or who have an exclusive right that is allegedly infringed.




                                                                                                            1
             Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 2 of 11




                                                          Dan Seymour
                                                          4530 Wisconsin Avenue, NW, 5th Floor
                                                          Washington, DC 20016
                                                          (202) 499-6723 | dan@oandzlaw.com


This notice is not a complete statement of Publisher’s rights in connection with this matter, and nothing
herein shall be construed as any limitation or waiver as to any of the Publishers’ rights, claims and/or
remedies that may be applicable, each of which is expressly reserved.

Sincerely,




Dan Seymour
Specialist, IP Enforcement

On behalf of: McGraw-Hill Global Education Holdings, LLC (“MHE”), Elsevier Inc. (“Elsevier”),
Pearson Education, Inc. (“Pearson”), Bedford Freeman & Worth Publishing Group, LLC (“Macmillan
Learning”), and Cengage Learning, Inc. (“Cengage”).




                                                                                                            2
                Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 3 of 11


                                                   Exhibit A
testbankclick.com
https://testbankclick.com/s/accounting-26th-
edition-warren-solutions-manual/                       Accounting 26th Edition                 Cengage
https://testbankclick.com/s/accounting-
governmental-nonprofit-entities-17th-edition-reck-     Accounting for Governmental and
test-bank/                                             Nonprofit Entities 17th Edition         MHE
https://testbankclick.com/s/abnormal-psychology-
changing-world-10th-edition-nevid-solutions-           Abnormal Psychology in a Changing
manual/                                                World 10th Edition                      Pearson
https://testbankclick.com/s/exploring-psychology-
10th-edition-myers-test-bank/                          Exploring Psychology 10th Edition       Macmillan Learning
https://testbankclick.com/s/clinical-nursing-skills-   Clinical Nursing Skills and
techniques-8th-edition-perry-test-bank/                Techniques 8th Edition                  Elsevier

testbankonly.com
https://testbankonly.com/test-bank/a-childs-
world-13th-edition-martorell-test-bank/                A Childs World 13th Edition             MHE
https://testbankonly.com/test-bank/introduction-
to-clinical-pharmacology-7th-edition-edmunds-          Introduction to Clinical Pharmacology
test-bank/                                             7th Edition                             Elsevier
https://testbankonly.com/test-bank/an-
introduction-to-the-history-of-psychology-7th-         An Introduction to the History of
edition-hergenhahn-test-bank/                          Psychology 7th Edition                  Cengage
https://testbankonly.com/test-bank/abnormal-
psychology-7th-edition-oltmanns-test-bank/             Abnormal Psychology 7th Edition         Pearson

boostgrade.info
https://boostgrade.info/jarvis-physical-               Physical Examination and Health
examination-health-assessment-7th-edition/             Assessment                              Elsevier
https://boostgrade.info/2015-microbiology-an-
introduction-12th-edition/                             Microbiology: An Introduction           Pearson

nursingstudentshelp.com
https://nursingstudentshelp.com/fundamental-of-
nursing-edition-8/                              Fundamentals of Nursing Edition 8              Elsevier

nursingtestbank.info
https://nursingtestbank.info/medical-surgical-7/       Medical Surgical Nursing 7th Edition Elsevier

nursingtestbank0.info
https://nursingtestbank0.info/fundamental-of-
nursing-edition-8/                                     Fundamentals of Nursing                 Elsevier

realnursingtestbank.com




                                                       Page 1
               Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 4 of 11

https://realnursingtestbank.com/jarvis-physical-    Jarvis: Physical Examination & Health
examination-health-assessment-7th-edition/          Assessment, 7th Edition               Elsevier
https://realnursingtestbank.com/nccbleb-nursing-    Nursing A Concept-Based Approach
a-concept-based-approach-to-learning/               to Learning                           Pearson

testbankclasses.com
https://testbankclasses.com/product/test-bank-
for-auditing-assurance-services-a-systematic-
approach-10th-edition-by-messier-jr-william-        Auditing & Assurance Services: A
glover-steven-prawitt-douglas/                      Systematic Approach 10th Edition      MHE

https://testbankclasses.com/product/solution-
manual-pearsons-federal-taxation-2019-              Pearson’s Federal Taxation 2019
corporations-timothy-j-rupert-kenneth-e-anderson/   Corporations                          Pearson
https://testbankclasses.com/product/test-bank-
management-information-security-6th-edition-        Management of Information Security
michael-e-whitman-herbert-j-mattord/                6th edition                        Cengage
https://testbankclasses.com/product/solution-
manual-for-computer-organization-and-design-
5th-edition-the-hardwaresoftware-interface-by-       Computer Organization and Design,
david-a-patterson-john-l-hennessy/                  5th Edition                           Elsevier

testbankpaper.com
https://testbankpaper.com/shop/test-bank-
management-information-security-6th-edition-
michael-e-whitman-herbert-j-mattord/                Information Security 6th edition      Cengage
https://testbankpaper.com/shop/test-bank-
anatomy-physiology-unity-form-function-8th-         Anatomy & Physiology The Unity of
edition-kenneth-saladin/                            Form and Function 8th Edition         MHE
https://testbankpaper.com/shop/solution-manual-
for-computer-organization-and-design-5th-edition-
the-hardwaresoftware-interface-by-david-a-          Computer Organization and Design,
patterson-john-l-hennessy/                          5th Edition                           Elsevier
https://testbankpaper.com/shop/solution-manual-
for-understanding-financial-statements-11th-        Understanding Financial Statements
edition-fraser-ormiston/                            11th Edition                       Pearson

testbankpass.com
https://testbankpass.com/product/test-bank-for-
auditing-assurance-services-a-systematic-
approach-10th-edition-by-messier-jr-william-        Auditing & Assurance Services: A
glover-steven-prawitt-douglas/                      Systematic Approach 10th Edition      MHE
https://testbankpass.com/product/solution-
manual-instructors-manual-for-management-of-
information-security-4th-by-michael-e-whitman-      Management of Information
herbert-j-mattord/                                  Security, 4th                         Cengage




                                                    Page 2
               Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 5 of 11

https://testbankpass.com/product/test-bank-for-
business-communication-essentials-6th-edition-by-
courtland-isbn-10-0133098826-isbn-13-             Business Communication Essentials
9780133098822/                                    6th edition                               Pearson
https://testbankpass.com/product/solution-
manual-for-computer-organization-and-design-
5th-edition-the-hardwaresoftware-interface-by-      Computer Organization and Design,
david-a-patterson-john-l-hennessy/                  5th Edition                             Elsevier

testbankquestions.com
https://testbankquestions.com/shop/test-bank-for-
management-of-information-security-6th-edition-     Management of Information Security
michael-e-whitman-herbert-j-mattord/                6th edition                        Cengage
https://testbankquestions.com/shop/test-bank-for-
anatomy-physiology-the-unity-of-form-and-           Anatomy & Physiology The Unity of
function-8th-edition-by-kenneth-saladin/            Form and Function 8th Edition           MHE

https://testbankquestions.com/shop/test-bank-for-
pearsons-federal-taxation-2019-individuals-32nd- Pearson’s Federal Taxation 2019
edition-by-timothy-j-rupert-kenneth-e-anderson/   Individuals 32nd Edition                  Pearson
https://testbankquestions.com/shop/test-bank-for-
contemporary-nursing-6th-edition-by-barbara-
cherry-susan-r-jacob/                             Contemporary Nursing, 6th Edition         Elsevier

testbankdocs.com

https://testbankdocs.com/shop/test-bank-physical-   PHYSICAL EXAMINATION & HEALTH
examination-health-assessment-7th-jarvis/           ASSESSMENT 7TH EDITION                  Elsevier
https://testbankdocs.com/shop/solution-manual-
cost-accounting-14th-horngren/                      COST ACCOUNTING 14TH EDTION  Pearson
https://testbankdocs.com/shop/test-bank-            ACCOUNTING: WHAT THE NUMBERS
accounting-what-numbers-mean-10th-david/            MEAN, 10TH EDITION           MHE
https://testbankdocs.com/shop/solution-manual-      INTERMEDIATE ACCOUNTING 18TH
intermediate-accounting-18th-stice/                 EDITION                      Cengage

testbanksuccess.com
https://testbanksuccess.com/shop/test-bank-         Test Bank for The Macro Economy
macro-economy-today-14e-bradley/                    Today, 14 Edition                       MHE
https://testbanksuccess.com/shop/test-bank-         Test Bank for Operations
operations-management-11th-heizer/                  Management, 11E, Global Edition         Pearson
https://testbanksuccess.com/shop/mr2-2nd-test-
bank/                                               Test Bank for MR2 – 2nd Edition         Cengage
https://testbanksuccess.com/shop/test-bank-         Test Bank for Clinical Nursing Skills
clinical-nursing-skills-techniques-8th-perry/       and Techniques 8E                       Elsevier

testbankking.com




                                                    Page 3
                Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 6 of 11

https://testbankking.com/TEST-BANK-ZOOLOGY-
10TH-EDITION-MILLER                                  ZOOLOGY 10TH EDITION                 MHE
https://testbankking.com/TEST-BANK-
ACCOUNTING-26TH-EDITION-WARREN                       ACCOUNTING 26TH EDITION              Cengage
https://testbankking.com/TEST-BANK-CLINICAL-
NURSING-SKILLS-AND-TECHNIQUES-8TH-EDITION-           CLINICAL NURSING SKILLS AND
PERRY                                                TECHNIQUES 8TH EDITION               Elsevier
https://testbankking.com/TEST-BANK-CAMPBELL-
BIOLOGY-10TH-EDITION-REECE                           CAMPBELL BIOLOGY 10TH EDITION        Pearson

nursingtestbanks.co
https://nursingtestbanks.co/product/adult-health-
nursing-7th-edition-cooper-gosnell-t-b-2/            Adult Health Nursing 7th Edition     Elsevier
https://nursingtestbanks.co/product/anatomy-and-
physiology-an-integrative-approach-2nd-edition-      Anatomy & Physiology an Integrative
mckinley-test-bank/                                  Approach 2nd Edition                MHE
https://nursingtestbanks.co/product/introduction-    An Introduction to Psychological
psychological-science-2nd-edition-canadian-          Science 2nd edition Canadian Krause
krause-t-b/                                          Test Bank                           Pearson

audiobooksbookshop.com
https://audiobooksbookshop.com/product/a-
topical-approach-to-lifespan-development-8th-        A Topical Approach to Lifespan
edition-ebook/                                       Development                          MHE
https://audiobooksbookshop.com/product/abnorm
al-psychology-9th-edition-ebook/                     Abnormal Psychology Ninth Edition    Macmillan Learning
https://audiobooksbookshop.com/product/abnorm
al-psychology-a-scientist-practitioner-approach-     Abnormal Psychology A Scientist
4th-edition-ebook/                                   Practitioner Approach 4th Edition    Pearson
https://audiobooksbookshop.com/product/abnorm
al-psychology-an-integrative-approach-7th-edition-   Abnormal Psychology an Integrative
ebook/                                               Approach 7th Edition                 Cengage
https://audiobooksbookshop.com/product/clinical-
companion-for-fundamentals-of-nursing-just-the-      Fundamentals of Nursing Just the
facts-9th-edition-ebook/                             Facts Edition 9                      Elsevier

ebooks4class.com
https://ebooks4class.com/product/abnormal-
psychology-an-integrative-approach-7th-edition-
pdf-etextbook/                                       Abnormal Psychology                  Cengage
https://ebooks4class.com/product/abnormal-
psychology-a-scientist-practitioner-approach-4th-
edition-by-beidel-pdf-etextbook/                     Abnormal Psychology                  Pearson
https://ebooks4class.com/product/strategic-
management-3rd-edition-frank-rothaermel-2016-
9781259420474/                                       Strategic Management                 MHE




                                                     Page 4
                Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 7 of 11

ebooksforclass.com
https://ebooksforclass.com/product/abnormal-
psychology-an-integrative-approach-7th-edition-
pdf-etextbook/                                    Abnormal Psychology                 Cengage
https://ebooksforclass.com/product/strategic-
management-3rd-edition-frank-rothaermel-2016-
9781259420474/                                    Strategic Management                MHE
https://ebooksforclass.com/product/international-
economics-global-7th-edition-james-gerber-pdf-
etextbook/                                        International Economics             Pearson

ebooksforcollege.com
https://ebooksforcollege.com/product/abnormal-
psychology-an-integrative-approach-7th-edition-
pdf-etextbook/                                      Abnormal Psychology               Cengage
https://ebooksforcollege.com/product/strategic-
management-3rd-edition-frank-rothaermel-2016-
9781259420474/                                      Strategic Management              MHE
https://ebooksforcollege.com/product/abnormal-
psychology-a-scientist-practitioner-approach-4th-
edition-by-beidel-pdf-etextbook/                    Abnormal Psychology               Pearson

ebookair.com
https://www.ebookair.com/fundamentals-of-
management-7th-canadian-MTFwZWFyc29u-pdf-
ebookMTFlQm9va0Fpci5jb20                            Fundamentals of Management        Pearson
https://www.ebookair.com/human-physiology-
14th-MTFtY2dyYXc---pdf-ebook-
htmlMTFlQm9va0Fpci5jb20                             Human Physiology                  MHE

https://www.ebookair.com/trigonometry-9th- Introduction to Statistics and Data
MTFjZW5nYWdl-pdf-ebookMTFlQm9va0Fpci5jb20 Analysis                                    Cengage

elibraryforclass.com
https://elibraryforclass.com/product/derivatives-
the-mcgraw-hill-irwin-series-in-finance-
insureance-and-real-estate-2nd-edition-ebook-pdf-
version/                                          Derivatives                         MHE
https://elibraryforclass.com/product/a-concise-
introduction-to-logic-mindtap-course-list-12th-
edition-ebook-pdf-version/                        A Concise Introduction to Logic     Cengage

onekickshop.com
https://onekickshop.com/product/textbook-of-
veterinary-internal-medicine-ebook-8th-edition-     Textbook of Veterinary Internal
ebook-pdf-version/                                  Medicine                          Elsevier




                                                    Page 5
                Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 8 of 11

https://onekickshop.com/product/java-
programming-8th-edition-ebook-pdf-version/           Java Programming 8th Edition           Cengage
https://onekickshop.com/product/case-files-
neurology-third-edition-3rd-edition-ebook-pdf-       Case Files Neurology, Third Edition
version/                                             3rd Edition                            MHE

acetxt.com
https://acetxt.com/ebook/solution-manual-            Corporate Finance Principles and
corporate-finance-principles-and-practice-7th-7e/    Practice                               Pearson
https://acetxt.com/ebook/solution-manual-
financial-reporting-and-analysis-7th-7e/             Financial Reporting and Analysis       MHE
https://acetxt.com/ebook/health-psychology-an-
introduction-to-behavior-and-health-9th-9e/          Health Psychology                      Cengage
https://acetxt.com/ebook/atlas-of-human-
anatomy-7th-7e-frank-netter/                         Atlas of Human Anatomy                 Elsevier
https://acetxt.com/ebook/experiencing-the-
lifespan-4th-4e-janet-belsky/                        Experiencing the Lifespan              Macmillan Learning

duranbook.com
https://duranbook.com/shop/taxation-of-
individuals-and-business-entities-2019-edition-      Taxation of Individuals and Business
10th-edition/                                        Entities                               MHE
https://duranbook.com/shop/kalat-biological-
psychology-12th-edition-pdf-ebook/                   Biological Psychology                  Cengage
https://duranbook.com/shop/invitation-to-the-life-
span-3rd-edition-ebook/                              Invitation to the Lifespan             Macmillan Learning

ebook-bestseller.com
https://ebook-bestseller.com/product/2015-
international-building-code-illustrated-handbook-    2015 International Building Code
1st-edition-2015-ebook-pdf-version/                  Illustrated Handbook- 1st Edition      MHE
https://ebook-bestseller.com/product/admission-
assessment-exam-review-4th-edition-pdf-version-      Admission Assessment Exam Review
ctql/                                                4th Edition                      Elsevier
https://ebook-bestseller.com/product/exploring-
psychology-10th-with-pdf-version-ctql/               Exploring Psychology                   Macmillan Learning
https://ebook-bestseller.com/product/social-
psychology-9th-edition/                              Social Psychology 9th Edition          Pearson
https://ebook-bestseller.com/product/cengage-
advantage-books-law-for-business-18th-edition-       Cengage Advantage Books: Law for
ebook-pdf-version/                                   Business 18th Edition                  Cengage

elibrarycenter.com
https://elibrarycenter.com/product/essential-
calculus-early-transcendentals-2nd-edition-ebook- Essential Calculus: Early
pdf-version/                                      Transcendentals 2nd Edition               Cengage




                                                     Page 6
                Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 9 of 11

https://elibrarycenter.com/product/atlas-of-
human-anatomy-e-book-netter-basic-science-7th-
edition-ebook-pdf-version/#comment-148369            Atlas of Human Anatomy                 Elsevier
https://elibrarycenter.com/product/business-in-
action-8th-edition-ebook-pdf-version/#comment-
138373                                               Business in Action                     Pearson
https://elibrarycenter.com/product/microsoft-        Microsoft Office Word 2016 Manual
office-word-2016-manual-for-gregg-college-           for Gregg College Keyboarding &
keyboarding-document-processing-gdp-11th-            Document Processing (GDP) 11th
edition-ebook-pdf-version/                           Edition                                MHE

etextbookguru.com
https://etextbookguru.com/index.php/product/hu
man-anatomy-4th-edition/                             Human Anatomy 4th Edition              MHE
https://etextbookguru.com/index.php/product/pdf-
ebook-chemistry-for-changing-times-14th-edition-     Chemistry for Changing Times 14th
by-john-w-hill-and-terry-w-mccreary/                 Edition                                Pearson
https://etextbookguru.com/index.php/product/pdf-
ebook-essentials-of-economics-7th-edition-by-n-
gregory-mankiw/                                      Essentials of Economics 7th Edition    Cengage
https://etextbookguru.com/index.php/product/pdf-
ebook-study-guide-for-maternal-child-nursing-        Maternal Child Nursing Care 5th
care-5th-edition/                                    Edition                                Elsevier

testbank.asia
https://www.testbank.asia/p/test_bank_an_introd
uction_the_history_psychology_7th_edition_hergen     An Introduction to the History of
hahn/                                                Psychology 7th Edition                 Cengage
https://www.testbank.asia/p/test_bank_abnormal
_psychology_plus_new_mypsychlab_15th_edition_
butcher/                                             Abnormal Psychology 15th Edition       Pearson
https://www.testbank.asia/p/test_bank_abnormal       Abnormal Psychology Clinical
_psychology_clinical_perspectives_psychological_di   Perspectives on Psychological
sorders_7th_edition_whitbourne/                      Disorders 7th Edition                  MHE
https://www.testbank.asia/p/test_bank_lehninger      Lehninger Principles of Biochemistry
_principles_biochemistry_6th_edition_nelson/         6th Edition                            Macmillan Learning
https://www.testbank.asia/p/test_bank_clinical_n     Clinical Nursing Skills and
ursing_skills_techniques_8th_edition_perry/          Techniques 8th Edition                 Elsevier

testbankbooks.com
https://testbankbooks.com/item/solutions-
manual-the-physics-of-sports-1st-edition-lisa/       The Physics of Sports 1st Edition      MHE
https://testbankbooks.com/item/test-bank-
psychology-life-20th-edition-gerrig/                 Psychology and Life 20th Edition       Pearson
https://testbankbooks.com/item/test-bank-
lehninger-principles-of-biochemistry-5th-edition-    Lehninger Principles of Biochemistry 5th
nelson/                                              Edition                                  Macmillan Learning


                                                     Page 7
               Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 10 of 11

https://testbankbooks.com/item/test-bank-
medical-surgical-nursing-9th-edition-lewis/          Medical-Surgical Nursing 9th Edition Elsevier
https://testbankbooks.com/item/solutions-
manual-supply-chain-management-a-logistics-          Supply Chain Management A
perspective-10th-edition-coyle/                      Logistics Perspective 10th Edition    Cengage

testbankcloud.com
https://testbankcloud.com/s/3-2-1-code-it-5th-
edition-solutions-by-green/                          3 2 1 Code It 5th Edition             Cengage
https://testbankcloud.com/s/abnormal-
psychology-6th-edition-test-bank-by-nolen-
hoeksema/                                            Abnormal Psychology 6th Edition       MHE
https://testbankcloud.com/s/abnormal-
psychology-a-scientist-practitioner-approach-4th-    Abnormal Psychology A Scientist
edition-solutions-by-beidel/                         Practitioner Approach 4th Edition     Pearson

testbankforclass.com
https://testbankforclass.com/product/test-bank-
for-a-topical-approach-to-lifespan-development-      A Topical Approach to Lifespan
bb-psychology-8th-edition-pdf-docs-version/          Development                           MHE
https://testbankforclass.com/product/test-bank-
for-abnormal-psychology-ninth-edition-pdf-docs-
version/                                             Abnormal Psychology Ninth Edition     Macmillan Learning
https://testbankforclass.com/product/test-bank-
for-absolute-java-plus-myprogramminglab-with-
pearson-etext-access-card-package-5th-edition-
5th-edition-pdf-docs-version/                        Absolute Java                         Pearson
https://testbankforclass.com/product/test-bank-
for-accounting-text-only-26th-edition-pdf-docs-
version/                                             Accounting 26th                       Cengage

zlibraryextra.com
https://zlibraryextra.com/product/13-steps-to-       13 Steps to Manufacturing in China:
manufacturing-in-china-the-definitive-guide-to-      The Definitive Guide to Opening a
opening-a-plant-from-site-location-to-plant-start-   Plant, From Site Location to Plant
up-2012th-edition-ebook-pdf-version/                 Start-Up 2012th Edition               Macmillan Learning
https://zlibraryextra.com/product/a-first-course-    A First Course in Differential
in-differential-equations-with-modeling-             Equations with Modeling
applications-10th-edition-ebook-pdf-version/         Applications 10th Edition             Cengage
https://zlibraryextra.com/product/12-lead-ecg-for-
acute-and-critical-care-providers-1st-edition-       12-Lead ECG for Acute and Critical
ebook-pdf-version/                                   Care Providers 1st Edition            Pearson
https://zlibraryextra.com/product/150-things-you-
should-know-about-security-2nd-edition-ebook-        150 Things You Should Know about
pdf-version/                                         Security 2nd Edition                  Elsevier




                                                     Page 8
               Case 8:19-mc-00431 Document 1-1 Filed 07/26/19 Page 11 of 11

https://zlibraryextra.com/product/a-childs-world-
infancy-through-adolescence-13th-edition-ebook-     A Child’s World: Infancy Through
pdf-version/                                        Adolescence 13th Edition           MHE




                                                    Page 9
